Case 21-31388-crm Docs Filed 07/02/21 Entered 07/02/21 11:11:25 Page 1of7

Fill in this information to identify your case:

[_ Check if this is an amended plan,
and list below the sections of the plan
that have been changed

Debtor 1 DIANA BROWN STREETER

Debtor 2
(Spouse, if filing)

 

United States Bankruptcy Court for the _Western District of
Kentucky

Case number __

 

 

Official Form 113

Chapter 13 Plan 12/17

Notices

T This form sets out options that may be appropriate in some cases, but the presence of an option on
0 egg ae et : a
Debtor(s): the form does not indicate that the option is appropriate in your circumstances or that it is
* permissible in your judicial district. Plans that do not comply with local rules and judicial rulings may
not be confirmable.

 

In the following notice to creditors, you must check each box that applies.

Your rights are affected by this plan. Your claim may be reduced, modified, or eliminated.
To If you oppose the plan’s treatment of your claim or any provision of this plan, you or your attorney
Creditor(s): must file an objection to confirmation at least 7 days before the date set for the hearing on
confirmation, unless otherwise ordered by the Bankruptcy Court. The Bankruptcy Court may
confirm this plan without further notice if no objection to confirmation is filed. See Bankruptcy Rule
3015. In addition, you may need to file a timely proof of claim in order to be paid under any plan.

The following matters may be of particular importance. Debfors must check one box on each line
to state whether or not the plan includes each of the following items. If an item is checked as “Not
Included” or if both boxes are checked, the provision will be ineffective if set out later in the plan.

 

 

 

1.1 | A limit on the amount of a secured claim, set out in Section 3.2, which | [¥ J~ Not
may result in partial payment or no payment to the secured creditor. Included included

1.2. | Avoidance of a judicial lien or nonpossessory, nonpurchase-money Iv [- Not
security interest, set out in Section 3.4. Included included

oe , jv Not
1.3 | Nonstandard provisions, set out in Part 8. meuaaEa ‘ieledea

 

 

 

 

 

 

Official Form 113 Chapter 13 Plan Page 1
Case 21-31388-crm Docs Filed 07/02/21 Entered 07/02/21 11:11:25 Page 2of7
Debtor DIANA STREETER Case Number

Plan Payments and Length of Plan

 

2.1 Debtor(s) will make payments to the trustee as follows :
$400.00 per Month for 57 months

lf fewer than 60 months of payments are specified, additional monthly payments will be made to the extent
necessary to make the payments to creditors specified in this plan.

2.2 Regular payments to the trustee will be made from future income in the following manner:
Check all that apply.

[_ Debtor(s) will make payments pursuant to a payroll deduction order.
[¥, Debtor(s) will make payments directly to the trustee.
[— Other (specify method of payment):

2.3 Income tax refunds.

Check one

 

[_, Debtor(s) will retain any income tax refunds received during the plan term.

f4, Debtor(s) will supply the trustee with a copy of each income tax return filed during the plan term within

14 days of filing the return and will turn over to the trustee all income tax refunds received during the plan
term.

J™ Debtor(s) will treat income tax refunds as follows:

 

2.4 Additional payments.
Check one:
J, None. /f “None” is checked, the rest of § 2.4 need not be completed or reproduced.

[_; Debtor(s) will make additional payment(s) to the trustee specified below. Describe the source,
estimated amount, and date of each payment.

 

2.5 The total amount of estimated payments to the trustee provided for in §§ 2.1 and2.4is $22,800.00.

aE Treatment of Secured Claims

 

3.1 Maintenance of payments and cure of default, if any.
Check One.

IV, None. If “None” is checked, the rest of § 3.1 need not be completed or reproduced.

3.2 Request for valuation of security, payment of fully secured claims, and modification of under
secured claims. Check one.

[~ None. If “None” is checked, the rest of § 3.2 need not be completed or reproduced.
The remainder of this section will be effective only if the applicable box in Part 1 is checked .

f¥, The debtor(s) request that the court determine the value of the secured claims listed below. For each non-
governmental secured claim listed below, the debtor(s) state that the value of the secured claim should be as
set out in the column headed Amount of secured claim. For secured claims of governmental units, unless
otherwise ordered by the court, the value of a secured claim listed in a proof of claim filed in accordance with
the Bankruptcy Rules controls over any contrary amount listed below. For each listed claim, the value of the
secured claim will be paid in full with interest at the rate stated below.
Case 21-31388-crm Docs Filed 07/02/21 Entered 07/02/21 11:11:25 Page 3of7

The portion of any allowed claim that exceeds the amount of the secured claim will be treated as an unsecured
claim under Part 5 of this plan. If the amount of a creditor's secured claim is listed below as having no value,
the creditor's allowed claim will be treated in its entirety as an unsecured claim under Part 5 of this plan. Unless
otherwise ordered by the court, the amount of the creditor’s total claim listed on the proof of claim controls over
any contrary amounts listed in this paragraph.

The holder of any claim listed below as having value in the column headed Amount of secured claim will retain
the lien on the property interest of the debtor(s) or the estate(s) until the earlier of:

(a) payment of the underlying debt determined under nonbankruptcy law, or

(b) discharge of the underlying debt under 11 U.S.C. § 1328, at which time the lien will terminate and be
released by the creditor.

Estimated Monthly Estimated
Amount of Amount of
eT eee ua Collateral Yauel, claims seniorto secured (test payment tll of
: creditor's claim claim :

claim creditor payments
ABOUND 2014
CREDIT $23,616.00 NISSAN $12,300.00 $0.00 $12,300.00 5.00% $242.87 $13,844.00
UNION MAXIMA

3.3. Secured claims excluded from 11 U.S.C. § 506.
Check One.

J}¥ None. If “None” is checked, the rest of § 3.3 need not be completed or reproduced.

3.4 Lien avoidance.
Check One.
J None. If “None” is checked, the rest of § 3.4 need not be completed or reproduced.
The remainder of this section will be effective only if the applicable box in Part 1 is checked .

f¥ The judicial liens or nonpossessory, nonpurchase money security interests securing the claims listed below
impair exemptions to which the debtor(s) would have been entitled under 11 U.S.C. § 522(b). Unless otherwise
ordered by the court, a judicial lien or security interest securing a claim listed below will be avoided to the
extent that it impairs such exemptions upon entry of the order confirming the plan. The amount of the judicial
lien or security interest that is avoided will be treated as an unsecured claim in Part 5 to the extent allowed. The
amount, if any, of the judicial lien or security interest that is not avoided will be paid in full as a secured claim
under the plan. See 11 U.S.C. § 522(f) and Bankruptcy Rule 4003(d). If more than one lien is to be avoided,
provide the information separately for each lien.
Case 21-31388-crm Docs Filed 07/02/21 Entered 07/02/21 11:11:25 Page4of7

Information regarding judicial lien : : a Treatment of remaining
or security interest Bees e eee tea ay aoence secured claim
Amount of secured
Name of Creditor i claim after avoidance
LA ‘ :
EAGLE FINANCE ce aU aa PL UU.OD (line a minus line f)
$___
Interest rate (if
Collateral -
b. Amount of all other liens applicable)
HHG $1,500.00 %
Lien identification
(such as judgment date, date of
lien recording, book and page
number) Monthly payment on
‘ secured claim
Agreement c. Value of claimed exemptions + $0.00 $

Estimated total
+ $0.00 payments on secured
‘ claim

$

d. Total of adding lines a, b, and c

e. Value of debtor's interest in property - $0.00
f. Subtract line e from line d. $0.00

Extent of exemption impairment
(Check applicable box):

[- Line f is equal to or greater than
line a. (Do not complete the next
column).

[Line fis less than line a. (Complete
the next column.)

3.5 Surrender of Collateral.

Check One.

j¥ None. If “None” is checked, the rest of § 3.5 need not be completed or reproduced.

FER Treatment of Fees and Priority Claims
4.1. General

Trustee's fees and all allowed priority claims, including domestic support obligations other than those
treated in § 4.5, will be paid in full without postpetition interest.

4.2  Trustee’s fees

Trustee's fees are governed by statute and may change during the course of the case but are estimated to
be 4.30% of plan payments; and during the plan term, they are estimated to total $1,301.03.

4.3 Attorney's Fees
 

Case 21-31388-crm Docs Filed 07/02/21 Entered 07/02/21 11:11:25 Page5of7
The balance of the fees owed to the attorney for the debtor(s) is estimated to be $3,750.00.
4.4 Priority claims other than attorney's fees and those treated in § 4.5.
Check one.

._ None. If “None” is checked, the rest of § 4.4 need not be completed or reproduced.
J¥ The debtor(s) estimate the total amount of other priority claims to be $900.00.

4.5 Domestic support obligations assigned or owed to a governmental unit and paid less than full amount.

Check one.

J¥ None. /f “None” is checked, the rest of § 4.5 need not be completed or reproduced.

[0] The allowed priority claims listed below are based on a domestic support obligation that has been
assigned to or is owed to a governmental unit and will be paid less than the full amount of the claim under
11 U.S.C. § 1322(a)(4). This plan provision requires that payments in § 2.7 be for a term of 60 months;
see 11 U.S.C. § 1322(a)(4).

 

Name of Creditor Estimated amount of Claim to be paid

 

$

 

 

 

lige | reatment of Nonpriority Unsecured Claims

 

5.1. Nonpriority unsecured claims not separately classified.

Allowed nonpriority unsecured claims that are not separately classified will be paid pro rata. If more than one
option is checked, the option providing the largest payment will be effective. Check all that apply.

[~ The sum of $1,990.60.
J¥ 12.00% of the total amount of these claims, an estimated payment of $1,990.60.

[- The funds remaining after disbursements have been made to all other creditors provided for in this
plan.

If the estate of the debtor(s) were liquidated under chapter 7, nonpriority unsecured claims would be paid
approximately $0.00. Regardless of the options checked above, payments on allowed nonpriority
unsecured claims will be made in at least this amount.

5.2 Maintenance of payments and cure of any default on nonpriority unsecured claims. Check one.
J# None. If “None” is checked, the rest of § 5.2 need not be completed or reproduced.

5.3 Separately classified nonpriority unsecured claims. Check one.

}¥ None. If “None” is checked, the rest of § 5.4 need not be completed or reproduced.

ace Executory Contracts and Unexpired Leases

 

6.1. The executory contracts and unexpired leases listed below are assumed and treated as specified. All
other executory contracts and unexpired leases are rejected. Check one.

}¥ None. If “None” is checked, the rest of § 6.1 need not be completed or reproduced.
Case 21-31388-crm Docs Filed 07/02/21 Entered 07/02/21 11:11:25 Page 6of7
EXAM Vesting of Property of the Estate ee

7.1 Property of the estate will vest in the debtorts) upon ney or aeenias of the case, whichever occurs
earlier, unless an alternative vesting date is selected below. Check the applicable box to select an alternative
vesting date:

j¥ plan confirmation.
[— other:

Nonstandard Plan Provisions

 

 

8.1 Check “None” or List Nonstandard Plan F Provisions
J~ None. /f “None” is checked, the rest of Part 8 need not be completed or reproduced.

Under Bankruptcy Rule 3015(c), nonstandard provisions must be set forth below. A nonstandard provision is a
provision not otherwise included in the Official Form or deviating from it. Nonstandard provisions set out
elsewhere in this plan are ineffective.

Debtor shall be authorized to use insurance proceeds to repair or replace any item of property subject to a
demand of adequate protection by any holder of a lien on the property or proceeds.

These plan provisions will be effective only if the applicable box in § 1.3 is checked.

Signatures

9. 1 Signatures of Debtor(s) and Debtor(s) ‘aeemiey

 

 

If the Debtor(s) do not have an attorney, the Debtor(s) must sign below; otherwise the Debtor(s) signatures are
optional. The attorney for the Debtor(s), if any, must sign below.

d\n G b \ Acree

gi i Me of Debtor1 {~~ Signature of Debtor 2

nN S on: yi Ay ASLAM Executed on:

 

 

Signaure™ = Attorney for Debtors)

\
Is/ Executed on: ~\.\\

Signature(s) of Debtor(s)

By filing this document, the Debtor(s), if not represented by an attorney, or the Attorney for Debtor(s) also
certify(ies) that the wording and order of the provisions in this Chapter 13 plan are identical to those contained
in Official Form 113, other than any nonstandard provisions included in Part 8.
Case 21-31388-crm Docs Filed 07/02/21 Entered 07/02/21 11:11:25 Page 7of7

Exhibit: Total Amount of Estimated Trustee Payments

 

The following are the estimated payments that the plan requires the trustee to disburse. If there is any
difference between the amounts set out below and the actual plan terms, the plan terms control.

a. Maintenance and cure payments on secured claims (Part 3, Section 3.7 total) $0.00

b. Modified secured claims (Part 3, Section 3.2 total) $23,616.00
c. Secured claims excluded from 11 U.S.C. § 506 (Part 3, Section 3.3 total) $0.00

d. Judicial liens or security interests partially avoided (Part 3, Section 3.4 total) $0.00

e. Fees and priority claims (Part 4 total) $5,951.03
f. Nonpriority unsecured claims (Part 5, Section 5.1, highest stated amount) $1,990.60
g. Maintenance and cure payments on unsecured claims (Part 5, Section 5.2 total) $0.00

h. Separately classified unsecured claims (Part 5, Section 5.3 total) $0.00

i. Trustee payments on executory contracts and unexpired leases (Part 6, Section 6.7 total) $0.00

j. Nonstandard payments (Part 8, total) $0.00

Total of lines a through j $31,557.63
